          Case 1:21-cr-00507-PLF Document 10 Filed 08/04/21 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-453
                                                 :
 STEPHANIE MARYLOU BAEZ,                         :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                             Defendant.          :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)

                                      INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, STEPHANIE MARYLOU

BAEZ, knowingly entered and remained in the United States Capitol, a restricted building, without

lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(1))
                                 COUNT TWO

       On or about January 6, 2021, in the District of Columbia, STEPHANIE MARYLOU

BAEZ, knowingly, and with intent to impede and disrupt the orderly conduct of Government

business and official functions, engaged in disorderly and disruptive conduct in, and within such

proximity to the United States Capitol, a restricted building, when, and so that, such conduct did

in fact impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(2))
          Case 1:21-cr-00507-PLF Document 10 Filed 08/04/21 Page 2 of 2



                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, STEPHANIE MARYLOU

BAEZ, did willfully and knowingly engage in disorderly and disruptive conduct at any place in

the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the

orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in

that building of a hearing before, or any deliberations of, a committee of Congress or either House

of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(D))

                                        COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, STEPHANIE MARYLOU

BAEZ, did willfully and knowingly parade, demonstrate, or picket in any of the Capitol Buildings.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(G))

                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. Bar No. 415793

                                             By:
                                                     Sean P. Murphy
                                                     Assistant United States Attorney
                                                     D.C. Bar No. 1187821
                                                     Torre Chardon, Ste 1201
                                                     350 Carlos Chardon Avenue
                                                     San Juan, PR 00918
                                                     787-766-5656
                                                     sean.murphy@usdoj.gov




                                                2
